t c memo united_states tax_court mun li fong petitioner v commissioner of internal revenue respondent docket no filed date belan kirk wagner for petitioner christian a speck for respondent memorandum opinion swift judge this case is before the court under rule on petitioner's motion for summary_judgment unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year in issue as a matter of law petitioner contends that respondent’s notice_of_deficiency in income_tax to petitioner for in the amount of dollar_figure is barred by the 3-year period of limitation under sec_6501 and that the mitigation provisions of the code specifically the circumstance of adjustment described in sec_1312 are not applicable respondent objects to petitioner’s motion for summary_judgment on the law and also on the ground that material facts remain in dispute the underlying substantive tax adjustment reflected in respondent’s notice_of_deficiency involves an increase of approximately dollar_figure million in the amount of taxable gain petitioner realized in on liquidation and distribution of the assets of lee yuen enterprises hong kong ltd ly enterprises a hong kong corporation authorized to do business in california in which corporation petitioner was the sole shareholder in ly enterprises was engaged in the business of owning and operating grocery stores in the united_states and investing in land development in california and in hong kong on date pursuant to a plan of complete_liquidation ly enterprises distributed its assets to petitioner among assets distributed to petitioner were four parcels of real_property located in sacramento california the properties on petitioner's individual federal_income_tax return that was filed on date petitioner reported a total cumulative net value of dollar_figure for the properties and other assets she received on liquidation of ly enterprises a basis of dollar_figure for her stock in ly enterprises and a capital_gain of dollar_figure relating to the liquidating_distribution she received from ly enterprises in petitioner contributed the properties that she received in on liquidation of ly enterprises to the lily company a california limited_partnership in which petitioner owned a partnership_interest the lily partnership on the lily partnership’s u s partnership return of income form_1065 based upon total claimed depreciable tax bases of dollar_figure in the properties a total depreciation expense of dollar_figure was claimed relating to the properties on her individual federal_income_tax return petitioner claimed a proportionate share of the dollar_figure depreciation expense the distribution appears to have been made to a revocable_trust that petitioner established the parties herein and the court treat the properties as if distributed directly to petitioner and we make no further reference to petitioner’s revocable_trust reflected on the above return of the lily partnership based on the same total claimed tax bases in the properties on audit for respondent disallowed in its entirety the lily partnership's claimed depreciation deduction of dollar_figure relating to the properties respondent’s disallowance of the lily partnership’s claimed depreciation expense relating to the properties was among other things based on the inconsistency between on the one hand the dollar_figure that petitioner had reflected for the value of the properties on her individual federal_income_tax return that was used to compute petitioner's gain relating to the liquidation of ly enterprises and on the other hand the total dollar_figure tax bases reflected on the lily partnership’s return with respect to the properties that was used for the computation of depreciation claimed with respect to the properties on petitioner’s federal_income_tax return on date consistent with respondent’s disallowance of the claimed depreciation expense relating to properties on the lily partnership’s return respondent mailed a notice_of_deficiency to petitioner for in which respondent disallowed the depreciation expense claimed on petitioner's federal_income_tax return with respect to the properties in fong v commissioner docket no the fong case petitioner contested respondent’s disallowance of the depreciation expense claimed on her federal_income_tax return relating to the properties respondent alleges and for purposes of acting on the instant motion for summary_judgment we assume that during settlement negotiations regarding the fong case petitioner argued that the properties she received on liquidation of ly enterprises had a value of approximately dollar_figure million and that the lily partnership and petitioner properly used that figure in computing the depreciable taxable bases of and for computing depreciation on the properties in february of in the fong case petitioner and respondent entered into an agreement to settle among all other issues the issue regarding the proper depreciation expense to be allowed for to the lily partnership and to petitioner relating to the properties and we assume for purposes of petitioner's motion for summary_judgment the proper total_tax bases of the properties on date in the fong case petitioner and respondent filed with this court a stipulation of settled issues reflecting in pertinent part and with regard to the depreciation issue that was settled only the specific amount of the reduction to petitioner’s claimed depreciation expense for relating to the properties namely dollar_figure paragraph three of the stipulation of settled issues states simply as follows petitioner and respondent agree that the revised adjustments identified in exhibit a attached hereto and incorporated herein by reference are the correct adjustments to the income and expense items appearing on the form_1065 filed for lily partnership for the taxable_year ending date the above-referenced exhibit a indicates simply with regard to the depreciation adjustment at issue for that petitioner’s claimed depreciation expense relating to the lily partnership is adjusted downward by dollar_figure on date based on the above stipulation of settled issues a decision in the fong case was entered by the court the decision reflects a tax_deficiency for petitioner for in the total amount of dollar_figure nowhere in the stipulation of settled issues that was filed or in the decision that was entered by this court in the fong case is there any explanation or information provided as to the grounds for the nature or terms of or the underlying agreement between petitioner and respondent that resulted in an adjustment of dollar_figure to petitioner's deductible share of the depreciation expense of the lily partnership neither document specifies the properties to which the agreed depreciation adjustment relates the tax bases of the properties the depreciation method agreed upon the capitalization of expenses or any allocation between capitalized and deductible expenses relating to the properties in their agreement to settle the fong case petitioner and respondent did not enter into a closing_agreement under sec_7121 further petitioner and respondent did not agree that the settlement agreement reached in the fong case would be treated as a final_determination for purposes of the mitigation provisions of the code nor did petitioner and respondent agree that the effect of the settlement of the fong case would be to open up under the mitigation provisions the period of limitations with regard to petitioner’s year despite the fact that the general 3-year period of limitations under sec_6501 for respondent to assess a deficiency against petitioner with respect to expired on date years after the filing on or before date of petitioner's federal_income_tax return on date respondent mailed to petitioner a notice_of_deficiency determining a dollar_figure increase in petitioner’s federal_income_tax liability at the time the petition was filed petitioner resided in sacramento california respondent’s notice_of_deficiency against petitioner for is based on respondent’s determination that the court's decision in the fong case that was entered on date constituted a determination under the mitigation provisions of the code and that thereunder petitioner's federal_income_tax liability for was open for year from date the day the court’s date decision became final in order for respondent to mail to petitioner a timely notice_of_deficiency for the underlying basis for the dollar_figure income_tax deficiency reflected in respondent’s notice_of_deficiency to petitioner for is based on respondent’s recomputation of the taxable gain petitioner realized on receipt of the properties received in liquidation of ly enterprises based on the alleged underlying grounds for settlement of the depreciation adjustment that was involved in the fong case that petitioner had total_tax bases in the properties of approximately dollar_figure million respondent determined that on date when the properties were received by petitioner the properties had a fair_market_value of dollar_figure and that such value reduced by petitioner’s dollar_figure tax basis in the stock of ly enterprises produced a taxable gain of dollar_figure to petitioner for with regard to the substantive merits of respondent’s underlying tax adjustment for petitioner alleges that on liquidation of ly enterprises and on receipt of the properties in corporate liabilities of ly enterprises were assumed by under sec_7481 and rule where no appeal is filed a tax_court decision becomes final days after the decision is entered petitioner or that petitioner received the properties from ly enterprises subject_to such liabilities and that such liabilities offset or reduced the gain that otherwise would have been realized if petitioner had received the properties without assuming or taking the properties subject_to any corporate liabilities thus petitioner argues with regard to the underlying merits of the issue in this case that the dollar_figure value and the dollar_figure gain she reported on her federal_income_tax return on receipt of the properties from ly enterprises are not inconsistent with the approximate dollar_figure million tax bases that she and the lily partnership claimed and that respondent agreed to as the proper total_tax bases for purposes of calculating the amount of depreciation allowable on the properties for later years specifically for petitioner’s year that was involved in the fong case the existence validity and amount of alleged liabilities that might explain the dollar_figure gain reported by petitioner for raise issues of fact relating only to the underlying substantive tax issue in this case and such issues of fact are not relevant in deciding petitioner’s motion for summary_judgment in other words for purposes of ruling on petitioner's motion for summary_judgment we assume that in settling the fong case petitioner and respondent agreed to the approximate total dollar_figure million as the total_tax bases for the properties we agree however with petitioner that she is entitled to judgment as a matter of law the relief available under the mitigation provisions of sections is limited and the statutory provisions do not purport to permit the correction of all errors and inequities 291_f2d_508 9th cir 265_f2d_293 7th cir 95_tc_397 34_tc_1051 20_tc_495 the limited conditions under which the mitigation provisions will be applicable may be described generally as follows with limited exceptions not here applicable a final_determination as defined in sec_1313 must have occurred the determination must fall within one of the specified circumstances of adjustment or doubling-up situations described in sec_1312 the party against whom the mitigation provisions are invoked or a related_party must have maintained with respect to the treatment of the item in question for the determination_year a position inconsistent with the treatment of the item in another year of the same or related_taxpayer which year is barred by the generally applicable_period of limitation or by some other rule_of law sec_1311 the party who seeks to utilize the mitigation provisions must act timely thereunder and in the proper manner to make a corrective adjustment sec_1314 in support of the instant motion for summary_judgment and as a matter of law petitioner argues primarily that the fact situation presented to us in this case does not qualify under any of the specific circumstances of adjustments described in sec_1312 and therefore that the second of the above conditions is not satisfied in this case petitioner does not concede that the other requirements of the mitigation provisions are satisfied more specifically petitioner argues that under sec_1312 the particular circumstance of adjustment on which respondent relies the alleged determination that occurred under sec_1313 namely the tax_court decision must itself determine the basis of the property in question petitioner then argues that the particular stipulation of settled issues that was filed and the decision that was entered by the court in the fong case based on such stipulation that reflected a dollar_figure adjustment to petitioner's claimed depreciation expense from the lily partnership cannot as a matter of law be regarded as a determination under sec_1312 of the tax bases of the properties in order for mitigation to apply under the particular and specific circumstance of adjustment described in sec_1312 the existence of each of the following additional conditions must be established under sec_1312 the relevant determination must determine the basis of the property under sec_1312 there must be a transaction on which such basis depends or a transaction which was erroneously treated as affecting such basis in respect of a transaction mentioned in above there must have occurred one of the errors listed in sec_1312 namely the erroneous inclusion in or exclusion_from_gross_income an erroneous recognition or nonrecognition_of_gain_or_loss or an erroneous deduction of an item properly chargeable to a taxpayer’s capital_account or an erroneous charge to a taxpayer’s capital_account of an item properly deductible the error described in above must have occurred with respect to one of the taxpayers described in sec_1312 as indicated the narrow issue raised in petitioner’s motion for summary_judgment focuses on the first of the above requirements namely whether the settlement agreement and or the court's decision entered on date determined the basis of the properties as required by sec_1312 generally to constitute a determination under sec_1313 a court decision must involve a substantive decision on the merits of a case see for example 316_f2d_97 9th cir affg in part and revg in part 37_tc_365 and 40_tc_506 in which the courts rendered prior affirmative opinions on the issue or on directly related issues which opinions were treated as final determinations under the mitigation provisions 72_f3d_1338 7th cir affg tcmemo_1994_492 and 811_f2d_949 5th cir illustrate among other things that general administrative settlement agreements are not regarded as constituting determinations under sec_1313 where the written stipulation of settled issues reflects more than general language and expressly includes the underlying terms of the settlement agreement between the parties the tax_court decision that is entered based thereon may be treated as a final_determination for purposes of the mitigation provisions for example in 265_fsupp_770 n d ohio affd 375_f2d_457 6th cir a stipulation of settlement that was filed with the court included the specific underlying treatment of the particular adjustments on which mitigation was sought and such stipulation served as the grounds for the decision entered by the court in that situation the decision entered by the tax_court was held by the district_court to constitute a determination for purposes of mitigation where however a tax_court case is settled and a decision is entered based thereon and where the specific underlying terms of the settlement agreement between the parties are not reflected in the stipulation of settlement that is filed with the court and that serves as grounds for the decision that is entered such a tax_court decision does not satisfy either the determination requirement of sec_1313 or the more specific requirement of sec_1312 that the court decision itself determine the basis of the property for example in 365_f2d_43 7th cir a summary dismissal of a mitigation claim was affirmed where much like the instant case the alleged determination was based not on an affirmative court opinion but rather on a general stipulation of settlement between the parties that did not specify the specific underlying terms of the settlement and on the court’s decision reflecting only the general settlement agreement petitioner acknowledges that there exists some support for the proposition that a determination of basis under sec_1312 need not expressly relate to basis to qualify as a determination of basis where there is a determination of a matter that necessarily must have included a determination of basis in 326_f2d_988 in a prior decision the tax_court determined the specific amount of gain to be realized on a transaction and it was concluded by the court of claims that such an affirmative determination of gain by the tax_court necessarily involved a determination of the basis_of_property under sec_1312 in gooding v united_states f 2d pincite it was noted however that where a court’s decision deals only incidentally or tangentially with basis the decision will not be treated as a determination of basis in 138_fsupp_117 e d mo affd 235_f2d_69 8th cir it was held that where a prior court decision affirmatively considered and decided an issue as to the amount of gain_or_loss on disposition of certain debentures a determination of basis had occurred in both gooding and rosenberger the trial courts rendered substantive decisions on the merits of the issues tried that implicitly included consideration of and a computation of the taxpayers' tax bases in our view gooding and rosenberger have no application where as in the fong case this court rendered no affirmative decision where the case was settled and where both the settlement stipulation and the decision simply reflect a summary calculation of the adjustments agreed to under the settlement and where no explanation of the underlying grounds for the settlement is provided either in the stipulation of settlement or in the decision we agree with petitioner that the tax_court in the fong case did not have occasion to consider pass upon or take into account explicitly or implicitly the taxable bases of the properties the decision entered by the tax_court in the fong case is not to be regarded as a determination of the bases of the properties petitioner appropriately notes that if respondent as a condition to settlement of the fong case wanted to ensure that the mitigation provisions under sec_1312 would apply to open petitioner’s year respondent could have requested that petitioner enter into a closing_agreement under sec_7121 see sec_1_1313_a_-2 income_tax regs or into a specific agreement under sec_1313 to that effect see also sec_1_1313_a_-4 income_tax regs respondent speculates that if in the context of negotiating settlement of the depreciation adjustment in the fong case respondent had requested and petitioner had refused to enter into a settlement agreement under the above mitigation regulations for purposes of opening petitioner’s year the settlement likely would have broken down and respondent then would have been forced to litigate the depreciation adjustment for in order to obtain an adverse tax_court decision that would qualify as a determination of basis under sec_1312 respondent asserts that such a scenario would be counter to the public policy in favor of settling litigation and further that respondent in the fong case might have been subject_to an award of litigation costs under sec_7430 for pursuing an adjustment namely disallowance of the claimed depreciation expense of the lily partnership that was not substantially justified see sec_7430 we reject respondent’s argument the fact that parties to litigation in the manner and method by which they settle issues and disputed tax adjustments should take into account and should anticipate the specific requirements of the mitigation provisions is not new we find no merit in respondent’s argument see hill v commissioner tcmemo_1957_2 in which a particular adjustment was litigated solely in order to obtain an adverse determination under the mitigation provisions necessary to open an otherwise closed_year no relevant material facts are in dispute in the instant case regarding the content of the settlement stipulation filed and the decision entered in the fong case that would preclude a ruling on the narrow issue presented to us in petitioner’s motion under the terms of the settlement stipulation that was filed with the court and the decision that was entered no tax bases in the properties were determined by the court the tax adjustments reflected therein clearly cannot be said to encompass a determination by the tax_court of petitioner’s tax bases in the properties the possibility that petitioner and respondent in settling the fong case may have entered into further or additional agreements not reflected in the stipulation of settlement or in the decision for example as to the tax bases of the properties would not elevate any such further or additional agreement to the level of a tax_court determination under sec_1312 in light of the absence of any reference thereto in the written stipulation of settled issues or in the decision we conclude as a matter of law that under sec_1312 a determination of basis by the tax_court regarding the properties did not occur when the fong case was settled and the decision in that case was entered the settlement stipulation and the decision in the fong case do not give rise to a determination that opens the period of limitations for petitioner’s federal_income_tax liability for the reasons stated the court will grant petitioner’s motion for summary_judgment an appropriate order and decision will be entered
